                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                             DOCKET NO. 3:20-cv-19-FDW


 WILLIAM F. MACKEY,                            )
                                               )
        Plaintiff,                             )
                                               )
 vs.                                           )                       ORDER
                                               )
 WELLS FARGO BANK, N.A.,                       )
                                               )
        Defendant.                             )
                                               )


       THIS MATTER is before the Court on the Joint Motion to Continue (Doc. No. 12). For

the reasons stated in the motion, to which all parties consent, the Court GRANTS the motion. The

Case Management Order (Doc. No. 9) is modified as follows:

       Discovery Completion:                        October 3, 2020
       ADR:                                         October 17, 2020
       Dispositive Motions:                         November 1, 2020
       Dispositive Motions Hearing:                 December 7 – 18, 2020
       Trial Setting:                               January 4-22, 2021
All other portions of the Court’s Case Management Order (Doc. No. 9) shall govern.

       IT IS SO ORDERED.


                                       Signed: September 21, 2020




         Case 3:20-cv-00019-FDW Document 13 Filed 09/21/20 Page 1 of 1
